135 S.E.2d 12 (1964)
261 N.C. 472
Pauline TURNER
v.
Loyd Eugene TURNER, Ernest James Thompson and Board of School Commissioners of Gastonia Graded Schools District.
No. 168.
Supreme Court of North Carolina.
March 18, 1964.
*13 W. N. Puett, Childers & Fowler, by Max L. Childers, Henry L. Fowler, Jr., Gastonia, for plaintiff appellee.
Hollowell & Stott, by Grady B. Stott, Gastonia, for defendant appellants.
HIGGINS, Justice.
The plaintiff alleged that her injuries were proximately caused by the joint and concurrent acts of negligence on the part of the defendants. She alleged (1) the defendant Turner was negligent in that he *14 entered the arterial highway from a stop street without ascertaining the movement could be made in safety, and (2) the defendants Thompson and the Board of School Commissioners were negligent in that Thompson drove the truck into the Turner Plymouth, which was first in the intersection, without keeping a proper lookout and at an unlawful rate of speed.
The plaintiff offered medical evidence of her serious and permanent injuries. She called both defendants Turner and Thompson as adverse witnesses. The evidence of each tended to magnify the negligent acts of the other and to minimize his own. Neither defendant, however, offered other testimony. The collision occurred at noon on a clear day. The evidence permitted the inference that concurrent acts of negligence on the part of both drivers caused the plaintiff's injuries. Riddle v. Artis, 243 N.C. 668, 91 S.E.2d 894; Tillman v. Bellamy, 242 N.C. 201, 87 S.E.2d 253.
Attorneys for both parties were meticulous in the examination, and especially so in the cross-examination, of witnesses. Exceptions to the admission and exclusion of testimony were numerous. However, the variation from the script approved by this Court in such cases is too slight and too microscopic to have misled the jury or to have influenced the verdict. "New trials are not awarded because of technical error. The error must be prejudicial." Davis v. Ludlum, 255 N.C. 663, 122 S.E.2d 500. After all, two vehicles slammed into each other in the intersection in broad daylight, injuring the passenger in one of them. One driver may have been more or less negligent than the other, but the law does not measure negligence on a percentage basis in cases of this nature. Cashatt v. Asheville Seed Co., 202 N.C. 383, 162 S.E. 893. Each defendant is civilly responsible if some negligent act of his, combined with the negligent act of the other, produces the harmful result. Darroch v. Johnson, 250 N.C. 307, 108 S.E.2d 589.
This appeal does not present any new or novel legal problem. The many assignments of error have been examined. A seriatim discussion would add nothing of value to the traffic law of this State. While the judgment is for a substantial sum, the plaintiff's injuries were serious. In the trial, we find
No error.